DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Communication filed on 05/19/2021.  In virtue of the communication:
Claims 1-13 are present in the instant application.
Claims 1-13 are currently amended.
The references cited in the Information Disclosure Statement (IDS) filed on 05/19/2021 have been considered by the examiner.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner’s Statement of Reasons for Allowance
Claims 1-13 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a motion detector configured to classify an environment as quiet or motion, the motion detector comprising: a signal input for receiving a sensor signal of a motion sensor, a processor configured to: convert the sensor signal to a frequency domain, obtaining a plurality of frequency bins, identifying frequency bins having an increased magnitude, estimating whether the identified frequency bins correspond to a motion source in the environment or to a noise source in the environment, by estimating an identified frequency bin with increased magnitude as caused by noise by determining that near frequency bins have no increased magnitude, wherein a frequency bin is near if a frequency difference between the near frequency bin and the identified frequency bin is below an upper frequency threshold and above a lower frequency threshold, determining from the identified frequency bins estimated as corresponding to a motion source whether the environment is classified as quiet or motion, by estimating an identified frequency bin with increased magnitude as corresponding to a motion source by determining that near frequency bins have increased magnitude and are not estimated as caused by noise and by determining that said identified frequency bin has a magnitude that exceeds a threshold value” and combination thereof, in the apparatus and method claim(s), i.e., claims 1 and 12 (claims 2-11 and 13 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Linzer (U.S. Patent 10,362,221 B1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844